Citation Nr: 1503881	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-18 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from April 1958 to June 1962 with additional service in the Iowa Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In July 2013, the Veteran testified before the undersigned Veterans Law Judge via videoconference; a transcript of the hearing is of record. 

In June 2014, the Board remanded the case for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to reviewing the VBMS e-folder, the Board has reviewed the Veteran's Virtual VA e-folder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In November 2014, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw from appeal the claim of entitlement to service connection for bilateral hearing loss.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran as to the claim of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204 (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  See 38 C.F.R. § 20.204.  

The Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) regarding the claim for service connection for bilateral hearing loss in October 2014.  In November 2014, prior to the case being returned to the Board, the Veteran filed a statement with the AMC in which he stated, "I do hereby wish to stop all proceedings in my case...  I have exhausted all my references for hearing loss and do not wish to continue.  I thank the Appeals Management Center for their continued patience and time.  I need no further correspondence from the Appeals Board."  This statement constitutes a withdrawal of the appeal.

The Board recognizes that, in December 2014, the Veteran's representative filed an Informal Hearing Presentation (IHP) regarding the claim for service connection for bilateral hearing loss; however, the Veteran had already withdrawn the appeal at the time of the December 2014 IHP, and the issue was no longer in appellate status at that time.  See 38 C.F.R. § 20.2014(b)(3) (until the appeal is transferred to the Board, a withdrawal is effective when received by the Agency of Original Jurisdiction).  Withdrawal of an appeal does not preclude the filing of a new notice of disagreement (NOD); however, for a subsequent filing to be a timely NOD following a withdrawal, the new submission must be received in a timely manner as if the appeal withdrawn had never been filed.  See 38 C.F.R. § 20.204(c).  Because the rating decision in this case was issued May 2010, the December 2014 IHP cannot serve as a timely NOD to revive the withdrawn issue.  See 38 C.F.R. § 20.302 (a timely NOD must be filed within one year from the date that the AOJ mails notice of a determination).  

Accordingly, the Board does not have jurisdiction to review this claim, and it must be dismissed.


ORDER

The appeal is dismissed.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


